Case 1:20-cv-01006-RP Document 15-12 Filed 10/05/20 Page 1 of 5




                    EXHIBIT 12
           Case 1:20-cv-01006-RP Document 15-12 Filed 10/05/20 Page 2 of 5



                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF TEXAS
                                           AUSTIN DIVISION


 TEXAS LEAGUE OF UNITED LATIN
 AMERICAN CITIZENS, NATIONAL LEAGUE
 OF UNITED LATIN AMERICAN CITIZENS,
 LEAGUE OF WOMEN VOTERS OF TEXAS,
 RALPH EDELBACH, and BARBARA MASON;

                  Plaintiffs,

 v.
                                                        Civil Action
 GREG ABBOTT, in his official capacity as               Case No. 20-cv-01006-RP
 Governor of Texas, RUTH HUGHS, in her official
 capacity as Texas Secretary of State, DANA
 DEBEAUVOIR, in her official capacity as Travis
 County Clerk, CHRIS HOLLINS, in his official
 capacity as Harris County Clerk; JOHN W.
 OLDHAM, in his official capacity as Fort Bend
 County Elections Administrator; LISA RENEE
 WISE, in her official capacity as El Paso County
 Elections Administrator;

                  Defendants.

                                   DECLARATION OF JOYCE GOLUB
                                     (Pursuant to 28 U.S.C. § 1746)

         I, Joyce Golub, am over the age of 18 and fully competent to make the following

declaration. The facts in this declaration are based on my personal knowledge. If called upon as a

witness, I would testify to these facts. Under penalty of perjury, I declare and state the following:

      1. I am 73-years-old and have been a resident of Houston, Texas since 1976. I have resided

at my current address since 2001. I have been an active voter my entire adult life, and am

committed to voting in this election. I am also an active member of the League of Women Voters

of Texas. I received my mail ballot on Friday, October 2, 2020.

      2. I have been diagnosed and living with multiple sclerosis for 36 years of my life. I live

alone, as my children are now grown and live elsewhere.



                                                    1
          Case 1:20-cv-01006-RP Document 15-12 Filed 10/05/20 Page 3 of 5




   3. I am aware of Governor Greg Abbott’s October 1, 2020 order. This order states that there

will be only one place in all of Harris County, which has a population of approximately 4.6

million people and a land area of approximately 1,777 miles, where voters who qualify to vote

by mail can drop-off their completed ballots.

   4. Prior to his October 1 proclamation, Governor Abbott allowed counties to have multiple

ballot drop-off locations in light of COVID-19, and Harris County had 12 in total. This

restriction has unduly burdened me because of the increased distance I will now have to travel to

submit my completed mail-in ballot in person. Further, the uncertainty this last-minute change to

the elections process presents puts my ability to have my vote counted into jeopardy.

   5. I am aware that the United States Postal Service sent a letter to Texas (and other states)

stating that USPS cannot and will not guarantee the delivery of completed mail-in-ballots to

county elections officials by the ballot receipt deadline because the interval is too short to

accommodate USPS’ delivery windows.

   6. I am also aware that Governor Abbott has refused to respond to the Harris County

Clerk’s request to extend the deadline for counting all mail-in-ballots to November 9, 2020,

which is currently the last day to count military ballots.

   7. In light of these issues, I have zero faith that my mail-in-ballot will be delivered to the

office of the Harris County Clerk if I send it through the United States Postal Service’s mail

system.

   8. I have personally experienced delayed mail delivery at my home and mail that simply

never arrived since Postmaster General Louis DeJoy began implementing widespread changes at

USPS. My vote is much too precious for me to risk my mail-in ballot arriving to the county

clerk’s office late or not arriving at all. Therefore, I will not mail my ballot under any




                                                  2
         Case 1:20-cv-01006-RP Document 15-12 Filed 10/05/20 Page 4 of 5




circumstances.

   9. Similarly, I will not risk voting in person. I am elderly, I have several underlying medical

conditions, and I am being treated with an immune-modifying medication for multiple sclerosis.

Governor Abbott will not mandate that all voters wear masks at the polls. Therefore, despite all

the personal protective equipment (PPE) that the Harris County Clerk is making available at

every location, voters cannot be forced to use it. I do not think it is reasonable to expect me to

literally risk my life in order to exercise my constitutional right and responsibility to vote.

   10. I am entitled to a mail-in-ballot, and I want to use my mail-in-ballot. I do not want to put

my mail-in ballot into the hands of the USPS in light of the recent delays in mail service. I want

to deliver my mail-ballot myself, so that I am 100% certain it has been received by the Harris

County Clerk.

   11. Because of Governor Abbott’s October 1 order, I will now be forced to go to the only in-

person drop-off location in all of Harris County – NRG Arena. Traveling that distance from my

home could take as much as an hour or longer each way depending on the traffic conditions. I

will not park and go inside the facility for the safety reasons I have already given. Once I get to

the Arena, I and every other voter who cannot go into the facility, will have to line-up in a car

queue to get to the point of contact with the staffers who will check my ID and compare the

signature on the envelope with the signature I provide at that time.

   12. This process will have to be repeated for as many as hundreds of thousands of voters in

Harris County. It is very possible that the time and effort this process will take may exceed my

limitation on stamina, and that afterwards, I will be far too exhausted to drive home.

   13. If Governor Abbott had not issued his October 1 order, I would have been able to drop-

off my ballot at another Harris County Clerk Annex location which is nearly half the distance to




                                                  3
Case 1:20-cv-01006-RP Document 15-12 Filed 10/05/20 Page 5 of 5
